Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 26 May 2020 for application number 16/846,765. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are currently amended.
Claims 1 – 20 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 13 October 2017 (CN201710954668.3).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 June 2020, 07 July 2020, and 03 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 – 9 and 13 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “identifying that the data length of the communication data is greater than the size of the first memory space; and storing, in response to the identifying, the communication data as a data file such that the second process can access the communication data using metadata of the data file.”  However claim 2, from which claim 4 depends, recites “wherein before storing the communication data, the interprocess communication method further comprises determining that a data length of the communication data is less than a size of the first memory space.”  It is unclear how if for claim 2 it is determined the data length is less than a size of the first memory space, but in claim 4 the data length is greater than the size of the first memory space.  It is unclear what the language is claiming based on this discrepancy.  Claim 13 recites similar claim language and is rejected with like reasoning.  Claims 5 – 9 and 14 – 18 depend from claims 4 and 13 respectively, and a subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion [hereafter as Marion], US Patent No. 10,585.689 B1 in view of Favergeon-Borgialli et al. [hereafter as Favergeon], US Pub. No. 2009/0204784 A1. 

As per claim 1, Marion discloses an interprocess communication method [“In an example embodiment, socket 108 may be a data communications endpoint for exchanging data between application processes executing on the”] [col. 2, lines 54-56], comprising: 
allocating a first memory space to a first process [master application process] for access [“Presented herein is a secure shared memory interface for computer application processes. In an example embodiment, a method includes initiating a shared memory interface between a master application process instance and a slave application process instance running on a computer. The method also includes allocating one or more regions to the shared memory interface.”] [cols. 1-2, line 64-3]:
storing communication data of the first process [master application process] in the first memory space, wherein the communication data is used for data exchange between the first process and a second process [slave application process]  [store one or more data packets that may be exchanged between master application process instance 210 and slave application process instance 220] [“First shared memory region 232 further includes a packet buffer 238. Packet buffer 238 is portion of shared memory region 232 that is provided to store one or more data packets that may be exchanged between master application process instance 210 and slave application process instance 220.”] [col. 4, lines 24-28] [“Memory 104 may further include instructions that, when executed by the processor 102, perform the functions of at least one socket 108. In an example embodiment, socket 108 may be a data communications endpoint for exchanging data between application processes executing on the same host operating system, i.e., application processes running on computer 100. For example, socket 108 may be a Unix.RTM. domain socket or similar type of socket that permits communication between application processes on a shared resource.”] [col. 2, second to last paragraph];
allocating a virtual memory space [Virtual memory space 200 may be a memory allocation provided] to the second process [slave application process]  to enable the second process to access the communication data [“Referring now to FIG. 2, a diagram illustrating two application processes running on computer 100 is shown, according to an example embodiment. In this embodiment, multiple application processes may run within a virtual memory space 200 of computer 100. Virtual memory space 200 may be a memory allocation provided by computer 100 from one or more portions of available memory associated with processor 102 and/or memory 104. In this embodiment, virtual memory space 200 includes a kernel space 202 and a user space 204. Kernel space 202 is the area within virtual memory space 200 that is apportioned for executing the operating system kernel for computer 100, kernel extensions, and a majority of device drivers. In this embodiment, socket 108 is also provided within kernel space 202. User space 204 is the area within virtual memory space 200 that is available for executing application processes. Additionally, user space 204 may also include a shared memory interface according to the principles of the example embodiments, as will be further described below. As shown in FIG. 2, two application process instances are running in user space 204 --a master application process instance 210 (Process 1) and a slave application process instance 220 (Process 2). In this embodiment, the two application process instances 210, 220 have a master-slave architecture such that master application process instance 210 is considered secure and has unidirectional control over one or more slave application process instances, including slave application process instance 220. Each application process instance includes private memory area allocated exclusively for use by that instance. In this embodiment, master application process instance 210 includes a private memory area 212 and slave application process instance 220 includes a private memory area 222. Communication between master application process instance 210 and slave application process instance 220 may be conducted via socket 108.”] [col. 3, lines 6-41]; and
the first memory space [allocating one or more regions to the shared memory interface] [“Presented herein is a secure shared memory interface for computer application processes. In an example embodiment, a method includes initiating a shared memory interface between a master application process instance and a slave application process instance running on a computer. The method also includes allocating one or more regions to the shared memory interface.”] [cols. 1-2, line 64-3].
However, Marion does not explicitly disclose mapping a physical memory page in the memory space to the virtual memory space.
[“The tiled virtual memory subsystem also translates the 2D virtual addresses of the 2D arrays allocated in the tiled virtual memory into physical addresses in the mapped physical memory pages.”] [para. 0017].
Marion and Favergeon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Marion with Favergeon in order to modify Marion where “mapping a physical memory page in the memory space to the virtual memory space” as taught by Favergeon.  One of ordinary skill in the art would be motivated to combine Marion with Favergeon before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the resource manager receives a request to deallocate the 2D array, Boolean operations on the quadtree are used to deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use.” [Favergeon, para. 0018].

As per claim 3, Marion in view of Favergeon discloses the interprocess communication method of claim 1, Favergeon teaches further comprising demapping [unmap the physical memory pages mapped to the deallocated tiled virtual memory pages] the physical memory page from a virtual address space to release the virtual address space [deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use] [“When the resource manager receives a request to deallocate the 2D array, Boolean operations on the quadtree are used to deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use. Further, an application programming interface (API) is provided that allows allocation requests and access requests to be made as two-dimensional requests, i.e., by specifying the height and width of a 2D array.”] [para. 0018] [“As is explained in more detail below, the tiled virtual memory manager (402) then deallocates the 2D area of tiled virtual memory pages in the container for the 2D array and programs the PAT (226) to unmap the physical memory pages mapped to the deallocated tiled virtual memory pages. The tiled virtual memory manager (402) also uses functionality in the operating system (400) to release the physical memory pages. The operating system (400) releases the physical memory pages by requesting that the virtual memory manager (408) deallocate the virtual memory pages that were reserved when the 2D array was originally allocated and unlock the pages of the physical memory (412) assigned to those virtual memory pages.”] [para. 0040].


Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marion [hereafter as Marion], US Patent No. 10,585.689 B1 in view of Favergeon-Borgialli et al. [hereafter as Favergeon], US Pub. No. 2009/0204784 A1, as applied to claims 1, 10, and 19 above, and further in view of Hwang et al. [hereafter as Hwang], US Pub. No. 2016/0154735 A1.

As per claim 2, Marion in view of Favergeon discloses the interprocess communication method of claim 1, Marion discloses storing the communication data, the interprocess communication method further comprising the communication data of first memory space [“Presented herein is a secure shared memory interface for computer application processes. In an example embodiment, a method includes initiating a shared memory interface between a master application process instance and a slave application process instance running on a computer. The method also includes allocating one or more regions to the shared memory interface.”] [cols. 1-2, line 64-3] [“In an example embodiment, socket 108 may be a data communications endpoint for exchanging data between application processes executing on the”] [col. 2, lines 54-56].
However, Marion and Favergeon do not explicitly disclose wherein before storing the data, determining that a data length is less than a size.
Hwang teaches before storing the data, determining that a data length is less than a size [“If the total size of the written message data is less than the size of the memory data allocated to the communication unit, the DSP processes the received message data and generates a notification image or message at step 1517. The DSP writes the generated notification into the data memory allocated to the DSP in the sharable cache memory at step 1519. The display unit reads the notification from the data memory at step 1521 and displays the read notification at a part of the display region at step 1523. If user's manipulation for checking the message related to the notification is detected, the DSP wakes the CPU up at step 1515.”] [para. 0117].
Marion, Favergeon, and Hwang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Marion and Favergeon with Hwang in order to modify Marion and Favergeon where “before storing the data, determining that a data length is less than [Hwang, para. 0117].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 3, 10 – 12, 19, and 20 are rejected under a 103 rejection.  Claims 4 – 9 and 13 – 18 depend from claims 1 and 10 respectively and are subsequently rejected.  Claims 4 and 13 are under a 112 rejection.  Claims 5 – 9 and 14 – 18 depend from claims 4 and 13 respectively and are subsequently rejected.  Examiner was not able to provide prior art to read on claims 4 and 13. 

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Hodge, US Pub. No. 2017/0353404 A1 – teaches “The communication server 202 stores the communications and data as files on an internal storage or an external storage, as will be explained in more detail below.” [para. 0025]
Okada et al., US Pub. No. 2017/0262382 A1 – teaches “The processing device according to claim 1, further comprising: an execution unit configured to execute 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135